923 F.2d 848Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Thomas T. DILLARD, Jr., Plaintiff-Appellant,v.Jack ARRINGTON, James Woodard, Coleman Moody, Mike Lindsay,Roy Patton, Johnny Ruff, James Robert Rathbone, DeanHenline, John Holcombe, B.R. Sellers, Jerry Smith, ChuckWay, Bobby Suttles, Donald Swanger, George H. Johnson, Jr.,Defendants-Appellees.
No. 90-7297.
United States Court of Appeals, Fourth Circuit.
Submitted Nov. 19, 1990.Decided Jan. 28, 1991.

Appeal from the United States District Court for the Western District of North Carolina, at Asheville.  Woodrow Wilson Jones, Senior District Judge.  (CA-89-72)
Thomas T. Dillard, Jr., appellant pro se.
Kenneth Davis Bell, Winston-Salem, N.C., Jacob Leonard Safron, Special Deputy Attorney General, David Fred Hoke, Assistant Attorney General, Raleigh, N.C., George H. Johnson, Jr., Asheville, N.C., for appellees.
W.D.N.C.
AFFIRMED.
Before K.K. HALL, PHILLIPS and CHAPMAN, Circuit Judges.
PER CURIAM:


1
Thomas T. Dillard, Jr., seeks to appeal the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we grant leave to proceed in forma pauperis and affirm the appeal on the reasoning of the district court.  Dillard v. Arrington, CA-89-72 (W.D.N.C. Feb. 26, 1990;  Mar. 9, 1990).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.